 Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 1 of 17                     PageID 157




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                    *

               Plaintiff,                    *

v.                                           *       Crim. No. 2:21-cr-20003-SHL

KATRINA ROBINSON, et al,                     *

               Defendants.                   *

                                    *
______________________________________________________________________________

                     RESPONSE OF THE UNITED STATES
   TO DEFENDANT’S MOTION TO DISMISS FOR VINDICTIVE PROSECUTION
_____________________________________________________________________________

       COMES NOW the United States of America, by and through Joseph C. Murphy, Jr., Acting

United States Attorney, and Christopher E. Cotten, Assistant United States Attorney for the

Western District of Tennessee, and responds as follows to defendant Katrina Robinson’s Motion

to Dismiss for Vindictive Prosecution (RE-67):

                                  STATEMENT OF FACTS

       The defendant was first charged in Case No. 2:20-cr-20148 (hereinafter Robinson 1) in a

criminal complaint filed on July 24, 2020. (RE-3, Case No. 20-20148: Complaint). An indictment

followed on July 30, 2020. (RE-9, Case No. 20-20148: Indictment). This procedure, perhaps

anomalous for a case of its kind under normal circumstances, was in direct response to an order

entered by the Court in response to the COVID-19 pandemic.

       On July 17, 2020, the Court entered Administrative Order 2020-30 (copy attached as

Exhibit A hereto). Recognizing the difficulties in maintaining operations in the conditions brought
 Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 2 of 17                     PageID 158




on by the pandemic, the order suspended the empanelment of new grand juries through August 28,

2020, and suspended all other grand jury proceedings through August 28, 2020, “except in cases

where the statute of limitations will run and cases where an indictment is necessary to comply with

the 30-day time limit under 18 U.S.C. §3161.” Id. The 30-day time limit to which the order refers

is the deadline for filing an indictment following the defendant’s arrest or service with a summons

on the same charges. 18 U.S.C. § 3161(b). Thus, the gravamen of the order was that the

government could not bring an indictment in Robinson 1 without first filing a complaint.

       As for the charges in the instant case (hereinafter Robinson 2), they could not have been

brought at the same time because the investigation was not yet complete. Investigators had been

hampered by the ongoing COVID-19 pandemic in locating and interviewing essential witnesses.

       Moreover, the charges in Robinson 2 could never have been part of the original indictment

in Robinson 1 because they allege a completely different scheme to defraud and involve co-

conspirators with no involvement in Robinson 1. Whereas Robinson 1 alleges a scheme in which

the defendant stole funds from her company The Healthcare Institute (THI) while it was the

recipient of federal grant money, Robinson 2 alleges that the defendant and her co-conspirators

defrauded a single victim with misrepresentations that one of them would attend THI as a student

and then split the tuition money he provided among themselves.

       The original indictment in Robinson 1 consisted of 48 counts: 24 counts of

theft/embezzlement involving government programs in violation of 18 U.S.C. § 666 and 24 counts

of wire fraud in violation of 18 U.S.C. § 1343. (RE-9, Case No. 20-20148: Indictment).

       On December 4, 2020, the defendant filed a motion to dismiss Counts 1-24 of the original

indictment in Robinson 1 because of the way the counts charging violations of 18 U.S.C. § 666

were grouped. (RE-41, Case No. 20-20148: Motion to Dismiss). In its response, filed January 8,



                                                2
 Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 3 of 17                      PageID 159




2021, the government acknowledged that some of the defendant’s arguments were correct to the

extent that the financial transactions charged in the original indictment should have been grouped

by year instead of by payee, resulting in a small number of counts; but noted that any flaws in the

original indictment were easily corrected by a superseding indictment, which it signaled its

intention to seek. (RE-52, Case no 20-20148: Response in Opposition).

       The necessity of superseding the indictment in the original case provided an opportune

time to present the additional charges in Robinson 2 to the grand jury, as the government had

always intended to do once the investigation of those charges was complete. There was good

reason to believe that this could be accomplished, as the Court’s Administrative Order No. 2020-

42, entered November 20, 2020 (copy attached as Exbibit B), had greatly expanded the categories

of cases that could be presented to a grand jury to include, among other things, “any other matter

which, based upon the determination and discretion of the United States Attorney for the Western

District of Tennessee, is urgent and necessary to protect the public safety or to advance the mission

and priorities of the Department of Justice.” Id. at p.4.

       However, on December 30, 2020, the Court entered Administrative Order No. 2020-45

(copy attached as Exhibit C), which, in response to the then-recent holiday surge of COVID cases

in the district, restored the previous grand jury restrictions limiting the presentation of new cases

to those with statute of limitations issues and those for which the 30-day time limit of 18 U.S.C.

§ 3161(b) was about to run. Id. The superseding indictment in Robinson 1 fell into this exception

because the government would have faced problems with the statute of limitations if the original

indictment were dismissed before it could be superseded, since the earliest charged conduct dated

back to 2015. Robinson 2, however, did not.




                                                  3
 Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 4 of 17                      PageID 160




       Thus, on Thursday, January 14, 2021, the government obtained a sealed superseding

indictment in Robinson 1 (RE-64, Case No. 20-20148) and filed a sealed complaint in Robinson 2

(RE-1, Case No. 21-20003). 1 As the government’s motion to seal the indictment explained, the

government wished to execute the warrants on all of the charges at the same time. (Exhibit D). 2

Because of the media attention the original charges had generated, it was desirable to file the

documents under seal so as not to prematurely alert either the defendants or the public to the new

charges so that all of the defendants could be brought before the Court safely and without incident.

Id. Executing the warrants on the two sets of charges together was also intended to minimize the

number of arrests and court appearances required to bring all of the defendants before the Court

on both cases.

       Contrary to the defendant’s completely unsupported allegations, the intent was not to create

a media spectacle with the arrests; it was precisely the opposite. Having any or all of the three



       1
         The defendant’s assertion that the complaint was “written for the headlines” because it
contained more detailed information than the eventual indictment ignores the distinction in form
and function between the two. In a complaint, the application and affidavit must show probable
cause on their face to enable the magistrate judge to make a probable cause finding from the four
corners of the documents and issue an arrest warrant. See, Fed. R. Crim. P. 3 (defining and
describing a criminal complaint) and Fed. R. Crim. P. 4 (a) (governing the issuance of an arrest
warrant on a criminal complaint). By contrast, an indictment is presented to a grand jury, which
hears live testimony and makes its probable cause finding based on that. See, Fed. R. Crim.P. 6
(governing grand jury proceedings). The indictment itself need only contain the elements of the
offense and be sufficiently detailed for the defendant to mount a defense and plead double
jeopardy. United States v. Maruyasu Indus. Co., 2017 U.S. Dist. LEXIS 7580 (S.D. Ohio Jan. 19,
2017).

        Thus, the complaint in this case was more detailed than the indictment, laying out the case
in narrative form, because that is what was required. Unlike the indictment, which need only allege
the charged conspiracy, it was necessary for the complaint affidavit to describe the nature of the
conspiracy. Accordingly, the text message communications among the co-conspirators, which go
to the essence of the criminal conspiracy, were set forth in the complaint but not the indictment.

       2
        The sealing motion was originally filed in the docket of Robinson 1 at RE-62 but has since
been removed. An unfiled copy of the motion is attached as Exhibit 4 hereto.
                                                 4
 Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 5 of 17                         PageID 161




defendants learn about the charges in the media would have created undue complications in

executing the arrest warrants and increased the likelihood of public and/or media presence at the

arrests, which would have posed potential safety concerns for all involved. Further – again,

contrary to the defendant’s speculative allegations – it was never the government’s intent to affect

her arrest in Nashville at the Capital during the legislative session. In addition to the other concerns

already mentioned, this would have necessitated the extra and completely unnecessary step of

holding an identity and removal hearing in the Middle District of Tennessee before the defendant

could be brought to the Western District of Tennessee for initial appearance and arraignment. See,

Fed. R. Crim. P. 5(c)(3)(outlining procedure when the defendant is arrested outside the prosecuting

district and requiring magistrate judge to make identity finding). Rather, the operational plan called

for the arrest to take place before the defendant departed Memphis for Nashville.

        Nonetheless, as the defendant notes, she learned of the new charges when the sealing

motion was inadvertently filed without seal by court personnel. Fortunately, the error was

corrected before word of the new charges reached the media; Ms. Robinson arranged to self-

surrender 3; and the other two defendants were arrested without incident.

        An indictment in Robinson 2 followed on January 28, 2020. (RE-29: Indictment) 4.


        3
         The defendant’s suggestion that she should have been allowed to do so as a matter of
course because she was represented by counsel ignores the fact that she had two co-defendants in
this case who were not. And because, as the complaint sets forth, the three defendants knew one
another, it could not be safely assumed that she would not alert her co-defendants, which could
have resulted in flight to avoid prosecution. Moreover, the accidental public filing notwithstanding,
it would have violated the sealing orders to contact defendant’s counsel regarding the new charges
while they were under seal.

        4
         The indictment alleges conspiracy to commit wire fraud totaling $14,070 and conspiracy
to commit money laundering totaling $10,080. Id. The defendant, without citing any sources, avers
that “the amount alleged in the fraud fails to come close to any of the monetary thresholds set forth
in [the government’s] guidelines.” (RE-67 at p.7, PageID 135). The defendant fails to provide any
more detail as to what guidelines she is referencing.


                                                   5
 Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 6 of 17                          PageID 162




                                               ARGUMENT

       The defendant argues that the indictment should be dismissed because it was obtained in

an act of vindictive prosecution. However, because; 1) the charging of this case was not vindictive

under the objective test for vindictive prosecution in the Sixth Circuit, and 2) was not the result of

actual vindictiveness, her motion should be denied.

       A. Vindictive Prosecution Generally

       “A showing of vindictive prosecution requires (1) an exercise of a protected right; (2) a

prosecutorial stake in the exercise of that right; (3) unreasonableness of the prosecutor’s conduct;

and (4) the intent to punish the defendant for the exercise of the protected right.” United States v.

Young, 847 F.3d 328, 361 (6th Cir. 2017) (quoting United States v. Meda, 812 F.3d 502, 510 (6th

Cir. 2015)); see also United States v. Suarez, 263 F.3d 468, 479 (6th Cir. 2001) (same). 5



         The existence or content of any internal prosecution guidelines is completely irrelevant to
the Court’s vindictiveness analysis; however, it should be noted that, upon information and belief,
the U.S. Attorney’s Office for the Western District of Tennessee is unaware of the existence of
any such guidelines concerning monetary loss prosecution thresholds in wire fraud or money
laundering cases.
         5
           This test, first set forth in Suarez and most recently in Young, appears to constitute both
the majority rule and the most recent trend in the Sixth Circuit, so the government adheres to it in
this Response. In Bragan v. Poindexter, 249 F.3d 476, 481-82 (6th Cir. 2001), which the defendant
cites, the Court took a slightly different course. There, it stated that:

               A defendant may establish prosecutorial vindictiveness through one
               of two approaches. First a defendant may demonstrate ‘actual
               vindictiveness,’ i.e., he may establish through objective evidence
               that a prosecutor acted in order to punish the defendant for standing
               on his legal rights. Second, a defendant may establish that, in the
               particular factual situation presented, there existed a realistic
               likelihood of vindictiveness for the prosecutor’s action. A court may
               only presume an improper vindictive motive when a reasonable
               likelihood of vindictiveness exists. The petitioner must establish that
               (1) the prosecutor has some stake in deterring the petitioner’s
               exercise of his rights and (2) the prosecutor’s conduct was somehow
               unreasonable.


                                                  6
 Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 7 of 17                        PageID 163




       A defendant must first show that “the allegedly vindictive government action occurred

following the exercise of a protected right” which is “a threshold matter.” United States v. Moon,

513 F.3d 527, 535 (6th Cir. 2008). Challenging the sufficiency of the indictment through a motion

to dismiss is a protected right. Id. However, merely refusing to plead guilty and deciding to go to

trial is not, at least not in the context of a vindictive prosecution motion. Suarez, 263 F.3d at 379

(“Although the right to a trial by a jury of one’s peers is a highly protected right, asserting this

right by rejecting a plea bargain is not enough to provide evidence of an improper motive on the

part of the prosecution”).

       In addition to showing that she exercised a protected right, a defendant “must also

demonstrate that the government had a ‘stake’ in deterring the exercise of her protected right.”

Moon, 513 F.3d at 535 (citing United States v. Anderson, 923 F.2d 450, 453-54 (6th Cir. 1991)).

And “the fact that the government had to return for a superseding indictment does not constitute a

sufficient stake in deterring Defendant’s exercise of a protected right.” Id.; see also, United States

v. Goodwin, 457 U.S. 368, 381 (1982) (“[A] defendant before trial is expected to invoke procedural

rights that inevitably impose some burden on the prosecutor. Defense counsel routinely file pretrial

motions to . . . challenge the sufficiency and form of the indictment . . . It is unrealistic to assume

that a prosecutor’s probable response to such motions is to seek to penalize and to deter.”); United

States v. Branham, 97 F.3d 835, 850 (6th Cir. 1996) (same, citing Goodwin, and noting that, “[i]n

addition, at the pretrial stage of the proceedings, the prosecutor’s assessment of the proper extent

of prosecution may not have crystallized”) (internal quotation marks omitted).




Id. (citations and internal quotation marks omitted). It is submitted, however, that this approach
essentially discusses the same principles in somewhat different order. For the reasons set forth
herein, the result under either approach is the same.
                                                  7
 Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 8 of 17                        PageID 164




       What also does not constitute such as stake as a matter of law is a defendant’s exercise of

her right to trial, rather than making a plea bargain with the government. In Bordenkircher v.

Hayes, 434 U.S. 357, 364-65 (1978), the Supreme Court held that Due Process is not violated

when a prosecutor brings more serious charges following a defendant’s refusal to plead guilty to

the offenses with which she is originally charged. Accordingly, “[a]voidance of trial as a

prosecutorial stake is implicit in the plea bargaining process, and therefore exempt under

Bordenkircher from being held vindictive.” Young, 847 F.3d at 362 (quoting Suarez, 263 F.3d at

480); see also, Suarez, 263 F.3d at 379 (“However, if the charges are brought simply as the result

of failure of the plea bargaining process, they are not vindictive”)

       Here, the defendant argues that the complaint and indictment in this case were filed in

retaliation for two events in Robinson I: 1) her refusal to enter a guilty plea and assertion of her

right to trial; and, 2) her filing of a motion to dismiss the indictment, which resulted in the

government’s obtaining a superseding indictment. For the following reasons, however, these two

grounds are insufficient as a matter of law to establish vindictive prosecution without regard to

any other facts; and even if the Court can consider the specific factual considerations argued by

the defendant, they do not establish that the prosecution in this case was vindictive.

       B. Defendant’s Exercise of a Protected Right.

       The defendant’s filing of the motion to dismiss in Robinson 1 was the exercise of a

protected right sufficient to establish the threshold prong of the Sixth Circuit’s test. Moon, 513

F.3d at 535. However, her refusal to enter a guilty plea was not. Contrary to the defendant’s

suggestion, Bordenkircher and the Sixth Circuit cases interpreting it such as Suarez and Young are

not fact-bound determinations. They establish a bright line rule that additional charges brought as

a result of a defendant’s determination to exercise her right to trial are not vindictive. The language



                                                  8
 Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 9 of 17                           PageID 165




in Young, for example, that such claims are “exempt under Bordenkircher from being held

vindictive” (Young, 847 F.3d at 362) could hardly be more clear. 6

        C. Prosecutorial Stake in the Exercise of a Protected Right

        It is here that the defendant’s argument fails completely as a matter of law because it is

well-established that neither of the grounds alleged by the defendant can constitute a sufficient

prosecutorial stake to support a vindictive prosecution motion.




        Here it must be pointed out that the defendant’s factual assertions as to the state of plea
        6

negotiations with the government are internally inconsistent and contradictory.

        She begins by asserting that “the parties were never in negotiations for a settlement.” (RE-
67 at p.3, PagID 131). Then, however, she avers that, “the government’s attorney stated that Ms.
Robinson and her counsel should have known these charges were coming based on a discussion
the [g]overnment had with Ms. Robinson’s prior counsel that if Ms. Robinson did not plead guilty,
then the government would file the additional charge.” Id. at p.5, PageID 133. Based on that, she
later argues that the government had a stake in preventing her from asserting her right to trial
because “[t]he [g]overnment attorney admitted as much when he said he brought these charges
because Ms. Robinson did not plead guilty in Robinson 1.” Id. at p.12, PageID 140. However, she
then asserts that “there has been no ‘failure of the plea bargaining process’ in this matter. The
[g]overnment has never approached Ms. Robinson’s current counsel with any plea negotiation nor
the threat of additional charges.” Id. at p.10, PageID 138.

        It is therefore difficult to ascertain whether the defendant is asking the Court to find that
the current charges are the result of failed plea negotiations or none at all. Ultimately, it is a factual
question that is unnecessary to resolve because the defendant’s assertion of her right to trial cannot
form the basis for a vindictive prosecution motion in either event.

        However, for the purpose of making a complete factual record, the government did have
plea discussions with the defendant’s previous counsel. In July 2020, the government met with the
defendant’s previous counsel Edward Stanton for the purpose of attempting to negotiate a plea to
an information prior to indictment. During that meeting, the investigation which led to Robinson
2 was discussed in general terms and the charges from that investigation were mentioned as a
possibility, in addition to the charges in Robinson 1, if an agreement could not be reached.
Ultimately, the parties could not reach an agreement and the complaint in Robinson 1 was filed on
July 24, 2020.




                                                    9
Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 10 of 17                       PageID 166




       First, with regard to her decision to go to trial, once again, under Bordenkircher, this can

never form the basis for a vindictive prosecution claim.

       Regarding her motion to dismiss, the defendant raises the identical claim that the Sixth

Circuit considered and rejected in Moon. In that case, “[d]efendant’s argument rest[ed] on the

prosecutor’s stake in deterring the exercise of the procedural right to put forth a motion to dismiss

inasmuch as the prosecutor had to return to the grand jury on two occasions.” Moon, 513 F.3d at

535. “However,” the Court found, “the fact that the government had to return for a superseding

indictment does not constitute a sufficient stake in deterring Defendant’s exercise of a protected

right.” Id. Moon, then, forecloses the defendant’s ability to rely on her motion to dismiss to

establish a sufficient prosecutorial stake to support her vindictive prosecution claim.

       The defendant, however, insists that the particular facts of this case make her claim

different. She argues that by obtaining the superseding indictment in Robinson 1, the government

essentially “dismissed” most of the 48 counts in the first indictment, thus, she surmises,

purportedly undermining public confidence in the prosecution.

       Even if the Court considers this line of argument on the merits, it makes logical sense only

to someone with no idea about how federal charging and sentencing works. For under the U.S.

Sentencing Guidelines, the sentencing ranges for theft and fraud cases such as Robinson 1 are

established by “relevant conduct” based on the amount of loss, without any regard to the number

of indictment counts. See U.S.S.G. § 2B1.1 (establishing offense levels based on amount of loss).

And as evidenced by the specific financial transactions alleged in each indictment, the superseding

indictment in Robinson 1 did not lose any of the relevant conduct from the first indictment; it was

simply reconfigured into a smaller number of counts, a change which makes no difference in the

defendant’s potential sentencing range.



                                                 10
Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 11 of 17                        PageID 167




       Moreover, anyone, regardless of their familiarity with federal charging and sentencing,

may look at the two indictments side by side and see that none of the financial transactions from

the first indictment were “dismissed” from the superseding indictment. The government simply

lost nothing of substance in being obliged to make a second trip to the grand jury.

       If anything, the new indictment actually makes the case easier to try from the government’s

standpoint because there are fewer counts to prove and it is substantially easier to establish the

$5,000 jurisdictional threshold in each of the counts that remain. 7 So to that end, far from being

vexed by the necessity of the new indictment, the government actually regards it as a welcome

development that will allow the case to be tried more efficiently. See United States v. Poole, 407

F.3d 767, 776 (6th Cir. 2008) (no vindictive prosecution in superseding indictment following

mistrial, which gave the government “the opportunity to reassess its manner of presenting

evidence. Thus, it seems not only that the prosecution welcomed the new trial, it also realized that

there was a better way to conduct it. It is difficult to see how this would prompt a prosecutor to act

vindictively towards a defendant”).

       D. Reasonableness of Prosecutor’s Conduct

       Even if the defendant were allowed to assert her two purported grounds as prosecutorial

stakes, the government’s conduct of both prosecutions was reasonable. Once the government

realized, in December of 2020, that it was going to be necessary to alter the way the § 666 counts

were grouped, the seeking of an immediate superseding indictment was only logical next step. The

earliest charged conduct in Robinson 1 dates back to 2015 (see RE-64, Case No. 20-20148,

Superseding Indictment); and if the government had waited for the Court to rule on the motion to




       7
         Title 18 U.S.C. § 666(a)(1)(A)(i) stipulates that any charge under that section must
involve property that “is valued at $5,000 or more”.
                                                 11
Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 12 of 17                     PageID 168




dismiss, it likely would have lost this conduct to the statute of limitations in a subsequent

indictment.

       Meanwhile, the investigation of Robinson 2 was complete around this same time period.

With a return to the grand jury in Robinson 1 already a necessity, it was an opportune time to

present both cases simultaneously, which was the original intent. However, that changed on

December 30, 2020 when the Court entered an administrative order once again restricting grand

jury practice in a manner that did not allow for the immediate charging of Robinson 2 by

indictment. Thus, the case was charged by complaint not for public relations reasons, as the

defendant argues, but because it was the only way it could be charged under the rules in effect at

the time.

       Charging the two cases at the same time also permitted the government to minimize the

number of arrests and court appearances necessary to bring all the defendants before the Court. In

order for this to be done in both the safest and most efficient manner possible – and, contrary to

the defendant’s contentions, to minimize any public spectacle surrounding the arrests. Not only

was the government under no obligation to notify the defendant of the new charges in advance, it

was constrained from doing so by the sealing orders then in effect.

       Finally, the defendant’s claim that the government has prosecuted this case in such as way

as to maximize press coverage in a prejudicial manner is without any factual foundation. While it

is true that the prosecution of the defendant has generated a fairly substantial amount of media

coverage, that is a natural byproduct of any case involving a sitting state senator. When the Court

examines the defendant’s recounting of that coverage in the instant motion, what is missing are

any indicia that the government took any unilateral action to unduly exacerbate and prolong it.




                                                12
Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 13 of 17                       PageID 169




       For example, at no time has anyone from the U.S. Attorney’s Office held a live press

conference on these cases (the defendant is the only party to have done that), or made a media

appearance in connection with them, or even spoken for attribution in any media article about them

beyond short quotes in written press releases. Indeed, as the defendant’s own motion indicates,

those two press releases, one at the time each case was first charged, have been the only direct

communication between the government and the media concerning the prosecution of the

defendant. Given the legitimate public interest in charges against an elected official, particularly

when the alleged crimes involve dishonesty, those communications were reasonable and in no way

excessive.

       In sum, the government acted reasonably at all times during the progress of this case, and

its conduct in no way supports a claim of vindictive prosecution.

       E. Intent to Punish

       In examining this element, “the likelihood that a defendant’s exercise of his rights will spur

a vindictive prosecutorial response is indexed to the burden that the defendant’s conduct has placed

on the prosecution. United States v. LaDeau, 734 F.3d 561, 569 (6th Cir. 2013).

       In this case, the defendant’s motion to dismiss merely uncovered a technical defect in the

indictment that was easily correctable by a superseding indictment. As noted above, the result was

an indictment that did not lose any of the charged conduct from the original, and, from the

government’s standpoint, is actually easier and more preferable to try.

       This case is thus readily distinguishable from LaDeau, in which the Sixth Circuit upheld

the district court’s finding of vindictiveness in the government’s bringing a superseding indictment

with enhanced penalties, and upon which the defendant heavily relies. In LaDeau, the defendant

successfully litigated a motion to suppress that placed a “significant” burden on the government:



                                                13
Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 14 of 17                         PageID 170




“It did not inflict merely ‘some’ incidental burden on the government’s ability to prove its case; it

inflicted a mortal blow.” Id. at 568-69. Thus, the Sixth Circuit concluded, “LaDeau’s exercise of

his suppression rights is not fairly comparable to the minimally aggravating pretrial filings

contemplated in Goodwin.” Id. at 569. It therefore found no abuse of discretion in the district

court’s finding of vindictiveness in the government’s obtaining a superseding indictment after the

successful motion. Id. at 573.

        Here, in addition to the negligible effect the defendant’s motion to dismiss had on the

government’s overall case in Robinson I, it should be noted that the addition of the new charges in

Robinson 2 will likely have little effect on the overall penalties the defendant will face even if she

is convicted in both cases.

        Taken together, the addition of the new charges in this case would not change the

defendant’s offense level from Robinson I. See U.S.S.G. § 2B1.1(b)(1) (indexing offense levels

based on amount of loss). 8 Taken individually, Robinson 2 has a likely guideline sentencing range

of 4-10 months, which would decrease to 0-6 months if she received credit for acceptance of

responsibility. 9

        It is thus objectively unreasonable to conclude that the government brought a second case

– and with it, a second trial with two additional defendants – out of an intent to punish the defendant

for bringing a minimally burdensome motion to dismiss. The burden the government placed on


        8
         The amount of loss in Robinson 1 is approximately $600,000. The amount of loss in
Robinson 2 is approximately $14,470. U.S.S.G. § 2B1.1(b)(1)(H) provides for an increase in
offense level of 14 points for losses over $500,000. Increasing the offense level further than that
would require losses in excess of $1.5 million. See U.S.S.G. § 2B1.1(b)(1)(I).

        Based on a Base Offense Level of 7 (U.S.S.G. § 2B1.1(a)(1)), an increase of 2 points
        9

based on an amount of loss of less than $15,000 (§ 2B1.1(b)(2)(C)), and a Criminal History
Category of I.


                                                  14
Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 15 of 17                          PageID 171




itself in bringing that case far outweighs the relatively minor inconvenience of the supposedly

triggering motion.

        F. Actual Vindictiveness

        The defendant also alleges that the government acted with actual vindictiveness in bringing

the charges in this case. To the extent that that claim is not already subsumed in the discussion

thus far, it is addressed here.

        In order to establish actual vindictiveness, “a defendant must show objective evidence that

a prosecutor acted in order to punish the defendant for standing on his legal rights . . .” Young at

361 (quoting United States v. Zolicoffer, 570 F. App’x 540, 543 (6th Cir. 2014)).

        Here, however, the defendant’s argument about actual vindictiveness focuses entirely on

her assertion of her right to trial, which, as already discussed in detail, can never form the basis for

a vindictive prosecution motion. She mentions her motion to dismiss, her only arguably viable

basis for this motion, merely in a footnote. (See, RE-67, p.11 n.12, PageID 139).

        Moreover, the defendant’s attempts to shoehorn LaDeau into her argument on actual

vindictiveness does not allow her to claim what Bordenkircher forecloses. In LaDeau, the Sixth

Circuit noted that “the increased charge here did not stem from the plea bargaining process.

Instead, the government unilaterally imposed the more severe charge without engaging LaDeau in

any of the give-and-take compromise through which LeDeau could negotiate a concession or

benefit.” LaDeau, 734 F.3d at 569. The defendant argues that the government was actually

vindictive because “the [g]overnment’s attorney admitted that the [g]overnment brought these

charges because Ms. Robinson would not plead guilty in Robinson 1” (RE-67, p.9, PageID 137);

and asserts that this case is like LaDeau because it did so without first engaging her in plea

discussions.



                                                  15
Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 16 of 17                       PageID 172




       However, the Court in LaDeau first acknowledged the holding in Bordenkircher that a

defendant’s exercise of the right to trial could not alone form the basis of a vindictive prosecution

claim. LaDeau, 734 F.3d at 569. Its discussion of the lack of plea negotiations before the

government obtained its superseding indictment with increased charges was not to hold that such

could support a vindictive prosecution claim in itself, but rather to support the conclusion that the

actual reason for those charges was the successful motion to suppress. Id. at 569-70.

       Thus, the defendant has failed to establish actual vindictiveness, and her claim in that

regard cannot stand.

                                         CONCLUSION

       For the foregoing reasons, the United States respectfully requests that defendant’s motion

be denied.

                                                      Respectfully submitted,

                                                      JOSEPH C. MURHPY, JR.
                                                      United States Attorney


                                              By:     /s Christopher E. Cotten
                                                      CHRISTOPHER E. COTTEN
                                                      Assistant United States Attorney
                                                      800 Federal Bldg., 167 N. Main
                                                      Memphis, Tennessee 38103
                                                      (901) 544-4231
                                                      chris.cotten@usdoj.gov




                                                 16
Case 2:21-cr-20003-SHL Document 70 Filed 05/19/21 Page 17 of 17                     PageID 173




                                 CERTIFICATE OF SERVICE

       I, Christopher E. Cotten, Assistant United States Attorney for the Western District of

Tennessee, do hereby certify that a copy of the foregoing motion has been delivered via the

Court’s electronic filing system, to the attorneys for the defendants.

       This 19th day of May, 2021.



                                                      /s Christopher E. Cotten
                                                      CHRISTOPHER E. COTTEN
                                                      Assistant United States Attorney




                                                 17
